PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/802,184
Filing Date: 2 Nov 2017
Appellant(s): Velazquez, Donald



__________________
Mark Wardas
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 26, 2021

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/27/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

	The appellant argues the 112(b) rejection by stating the term “corner” is found in the specification and this term is “the intersection of an upper surface and a sidewall” as found in paragraph [0044] in the specification.  However, paragraph [0044] merely states “the corner 26 will be a rounded rough edge rather than an intersection of planes”.  However, this does not specify a corner of a length or a corner of a width being rounded as is claimed in claim 49, and if both the length and the width has a rounded corner, or only one of said length and width including a rounded corner.  This is not clear.
	Regarding claim 49, the appellant argues the prior art, Ferm, does not disclose “a rough or rounded corner along the length”.  The appellant should note, that as recited in the rejection of claim 57, concrete is inherently rough.  Concrete contains aggregate which when cut by machine or by hand leaves an inherently rough surface.  
	The appellant points to figure 4 of Ferm to argue the rounded corners of Ferm are along the width of the cut and not the length.  It should be noted that length and width are relative and the portion shown in figure 4 is not disclosed by Ferm as being a width or a length.  Also, the appellant should look to figure 5 of Ferm to see the ends of the “length”, as the appellant argues, being curved cut as they approach the surface of the concrete.  Regarding the cut made by a machine, this is disclosed by Ferm (column 3, lines 44-52) and is also clearly seen throughout the figures as the cut is shaped from a circular blade.  The blade being part of a machine.
	Regarding claim 57, the appellant argues the cut of Ferm being made by a machine.  This is addressed above as a machine using a circular blade is evident 
	Regarding claims 50 and 58, the appellant argues Ferm does not disclose a jack hammer for use because a jack hammer defines features between sidewalls.  However, a jack hammer is disclosed by Ferm as recited in the examiner’s office action and located in column 3, line 50 and Ferm also discloses slots “may be cut in any way known to the art” (column 3, line 44) and lists a jack hammer as a means of cutting concrete.  Jack hammers are well known for cutting concrete.
Regarding claims 51 and 59, the appellant relies on claims 51 and 59.
Regarding claims 52 and 60, the appellant argues Ferm does not disclose a continuous border.  The appellant should note that in figure 9 of Ferm, the cuts 73 extend into 70.  This can be seen also in figure 8.  This forms an uneven, nonlinear, surface about the channel as the channels extend into 70.
	Regarding claims 53 and 61, the appellant relies on claims 49 and 57.
	Regarding claims 54 and 62, the appellant argues the office action is bereft of any mention of a continuous border of a shape that is shared with a portion of the continuous border.  However, the examiner points to fig. 6 of the fissures and the shapes of 70.  These are different shapes and they are part of the continuous border as 
Regarding claims 55 and 63, the appellant argues Ferm does not disclose a residential driveway but discloses merely improving the strength of roads.  However, Ferm discloses concrete for use as a “roadway” (column 1, line 12).  A roadway is a surface for which vehicles may drive upon.  A “residential driveway” is merely a functional statement, and an intended use, for a roadway which may be used by residents.  This could be a large parking lot in an apartment complex or merely any concrete surface that may park a private vehicle.  A “roadway” may be construed as a general surface for the use of vehicles which a residential driveway is part of.
	Regarding claims 56 and 63, the appellant relies on claims 49 and 57.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        
Conferees:
/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636
                                                                                                                                                                                                        /BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),